Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 02/28/2022, claims 1-3, 5, 7-9,11, and 15 have been amended. Claims 17-18 are new. Claims 1-18 are currently pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 - page 20 (all), filed
02/28/2022, with respect to claims 1 - 18 have been fully considered.
Regarding claim 1 the applicant argued that the cited references alone or in combination fail to teach, disclose or suggest "wherein the one or more streaming sessions are mutually independent of each other, and wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel" because the cited references fail to teach, disclose or suggest "mutually independent".
In response to applicant's argument, a new rounds of rejection is presented in view of Hommel et al. (US20140351867A1).
Regarding claims 3-6 and 11-14 the applicant then argued that Goupy and Kidron, alone or in combination, fails to teach, disclose or suggest a) one or more streaming sessions being mutually independent of each other, or b) each streaming session corresponding to one receiving Bluetooth device and comprising an instance of an audio streaming protocol and an instance of a streaming channel. Therefore, Goupy and Kidron, alone or in combination, fails to teach, disclose or suggest recitations of claims 3-6. Specifically, Goupy and Kidron, alone or in combination, fails to teach, disclose or suggest "independently handling a callback associated with each of the one or more streaming sessions". 
In response to applicant's argument, the examiner respectfully disagrees with the
argument above. Kidron clearly teaches wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel. Kidron, Fig2, par0019, 0023 teaches a diagram illustrating the prior art Bluetooth A2DP audio streaming protocol model is shown in FIG. 2. A2DP is the Bluetooth profile for wireless audio headphone enabled audio streaming applications. It uses the Logical Link Control and Adaptation Protocol (L2CAP) and Audio/Video Data Transport Protocol (AVDTP) protocols. L2CAP is the Bluetooth standard data multiplexer layer and AVDTP is used on top of L2CAP….in most headsets, the standard Bluetooth host controller interface (HCI) is used as the interface between the host and the Bluetooth controller wherein (1) L2CAP and AVDTP are implemented in the host software; (2) the audio streaming is handled over the HCI interface; and (3) the Bluetooth host software is responsible for encoding the A2DP audio stream and packaging it into AVDTP and L2CAP packets. Kidron clearly teaches independently handling a callback associated with each of the one or more streaming sessions. Kidron, par0016, 0124-0125, 0132 teaches a typical usage case is the streaming of music content from a stereo music player to headphones or speakers. As music playback becomes more and more common is almost every wireless terminal, the Bluetooth audio streaming feature via A2DP needs to be implemented in each platform [ndependently handling]….. If in the Idle state, establishment of a connection causes a move to the Open state. The Open Stream, Codec Configuration or Multiple SNK Configuration APIs are used to establish the connection. The connection establishment API commands are used when the host wants to establish a streaming connection with a Bluetooth device. When the device wants to start a stream (or resume streaming), the Start Stream command is executed to change the state from the Open state to the Streaming state. …..In operation, the Bluetooth controller 442 receives the signal over the air and is demodulated, decoded and processed by the Bluetooth baseband 449. AVDTP/L2CAP packets output from the baseband are forwarded to the AVDTP/L2CAP parser 446 via the link manager 448. The L2CAP packets are parsed into AVDTP packets which are subsequently decoded by the SBC codec 445 into the audio stream data. The audio stream data 443 is sent to the host processor 432 via the PCM/I2S interface 444 for playback to the user.
Claim Objections
Applicant amended the claims rendering the claim objections to claims 1-16 moot. The claim objections of claims 1-16 have been removed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goupy et al. (US20180027034A1) hereinafter Goupy in view of Kidron et al. (US20080287063A1) hereinafter Kidron, and further in view of Hommel et al. (US20140351867A1) hereinafter Hommel. 
As per claim 1.  A method of providing contemporaneous audio streaming from a host Bluetooth device to a plurality of receiving Bluetooth devices, the method comprising: (Goupy, par0038 teaches the invention specifically relates to a method for controlling Bluetooth multimedia devices in which the Bluetooth chip implements a modified A2DP profile so as to create a point-to-multipoint link from said Bluetooth chip to several Bluetooth multimedia devices, the Bluetooth chip streaming several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage).
contemporaneous audio streaming (Goupy, par0049 teaches FIG. 1 illustrates a communication between an A2DP′ profile according to an embodiment of the invention used for a “Source” device (which corresponds to a device transmitting an audio stream) and a conventional A2DP profile used for a Sink device).
disabling a stream end point (SEP) restriction in an audio streaming profile of a Bluetooth protocol stack of the host Bluetooth device to allow contemporaneous connection between the host Bluetooth device and each of the plurality of receiving Bluetooth devices; and (Goupy, Fig1, par0072 teaches the Bluetooth chip of a device for controlling Bluetooth multimedia devices according to the first embodiment is arranged to generate a unique SEP to control all Bluetooth multimedia devices. More specifically, the A2DP profile of the Source SEP (the Bluetooth chip) is modified, for example by substituting a conventional AVDTP building block for a modified AVDTP′ building block. The modification consists of removing restrictions preventing a Source SEP from connecting to more than one Sink SEP. Consequently the Bluetooth standard does not involve verifying, at the level of a Sink SEP, that the Source SEP with which it dialogues does not also dialogue with another Sink SEP. Technically, it turns out that multimedia streams (particularly audio) can be streamed from a same Source SEP to several Sink SEPs from a same Bluetooth chip).
creating one or more streaming sessions in the Bluetooth protocol stack in response to one or more connection requests from one or more receiving Bluetooth devices from among the plurality of receiving Bluetooth devices. (Goupy, par0059, 0084 teaches the Bluetooth chip (for example BC or BC′ in the figures) is arranged to implement a modified A2DP profile (noted A2DP′ in FIG. 1) so as to create a point-to-multipoint link (for example LNK or LNK′) from said Bluetooth chip to several Bluetooth multimedia devices SPK1, SPK2, SPKN. The Bluetooth chip of the controlling device is arranged to stream several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage. “Interconnected” multimedia streams is understood to refer to multimedia streams referring to a same situation (for example a same scene, or a same music), but nevertheless can be different. For example, multimedia streams can be six audio streams each corresponding to one of the 5.1 channels of an audio recording, or else can be several videos of a same scene, filmed at the same time but from different views. The controlling device is, for example, arranged to transmit an audio stream (or more generally a multimedia stream) via a Bluetooth type wireless connection).
          Goupy does not explicitly discloses wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel.
          Kidron however discloses wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel. (Kidron, Fig2, par0019, 0023 teaches a diagram illustrating the prior art Bluetooth A2DP audio streaming protocol model is shown in FIG. 2. A2DP is the Bluetooth profile for wireless audio headphone enabled audio streaming applications. It uses the Logical Link Control and Adaptation Protocol (L2CAP) and Audio/Video Data Transport Protocol (AVDTP) protocols. L2CAP is the Bluetooth standard data multiplexer layer and AVDTP is used on top of L2CAP….in most headsets, the standard Bluetooth host controller interface (HCI) is used as the interface between the host and the Bluetooth controller wherein (1) L2CAP and AVDTP are implemented in the host software; (2) the audio streaming is handled over the HCI interface; and (3) the Bluetooth host software is responsible for encoding the A2DP audio stream and packaging it into AVDTP and L2CAP packets). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel, as taught by Kidron in the method of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.
          Goupy and Kidron do not explicitly disclose wherein the one or more streaming sessions are mutually independent of each other.
          Hommel however discloses wherein the one or more streaming sessions are mutually independent of each other. (Hommel, par0031 teaches a large number of passengers carries an own individual passenger terminal 18 in the form of a notebook, a cell phone or a PDA (Personal Digital Assistant)…. thus allows broadband data transmission in the form of data streams to a plurality of passenger terminals in a mutually independent manner [one or more streaming sessions are mutually independent of each other]. Moreover, the routing means 14 is connected to the World Wide Web 22. Thus, each passenger has the possibility to establish a link to the data server 12 via his notebook, cell phone or PDA in order to receive and play back the stored films or audio data as a data stream on his own terminal 18).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more streaming sessions are mutually independent of each other, as taught by Hommel in the method of Goupy and Kidron, so video and audio data are transmitted to the display device on demand, i.e. upon request by a passenger, passengers can select the video and audio contents via a web application and the desired contents are distributed via the wireless radio net to the relevant passenger terminal as a single dedicated data stream per passenger, etc, see Kidron par0020.

As per claim 2.  Goupy, Kidron and Hommel  disclose the method of claim 1.
          Goupy further discloses wherein disabling the SEP restriction comprises removing a corresponding Boolean lock. (Goupy, par0017, 0063 teaches an FTO or “Flush Timeout” parameter defines an expiration period for a data packet in a buffer memory of a source device. This period is infinite by default (blocking mode), which means that a transmitted packet that does not arrive at destination is resent as long as no packet (the initial packet or resent packets) has reached its destination. But the period can also be such that there may never be retransmission (if the “Flush Timeout” parameter is set to an appropriate value defined by the Bluetooth standard), which amounts to a null period. The period can also take a finite value. In addition, a boolean value exists called a “flag non-automatically flushable” that is present in Bluetooth packets, indicating that the relevant packet cannot be automatically flushed….. According to a possible implementation, the device for controlling Bluetooth multimedia devices is arranged to configure all “Flush Timeouts” [removing a corresponding Boolean lock] for the different L2CAP channels at the value defined by the Bluetooth standard (i.e., 1, but this can vary according to the implementations) so that no retransmission is performed).

As per claim 3.  Goupy, Kidron and Hommel  disclose the method of claim 1.
          Goupy further discloses comprising streaming an audio from the host Bluetooth device to each of the one or more receiving Bluetooth devices over a corresponding streaming session (Goupy, par0084 teaches according to an alternative implementation, this is a device for controlling Bluetooth multimedia devices comprising said Bluetooth chip that also comprises a processor and executes a computer program adapted to implement an A2DP′ profile so as to create a point-to-multipoint link from said Bluetooth chip to several Bluetooth multimedia devices, the Bluetooth chip streaming several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage).
          Goupy do not explicitly discloses using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session.
          Kidron however discloses using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session. (Kidron, par0100 teaches the first A2DP data and signaling channel is opened between the host and headset #1 (signaling via the controller) (222). The first SBC parameters related to headset #1 are negotiated (224). The first A2DP audio stream is opened between the host and controller (226). The second A2DP data and signaling channel is opened between the host and headset #2 (signaling via the controller) (228). The second A2DP audio stream is opened between the host and controller (230). The host and headset #2 negotiate one or more SBC parameters between themselves (232). The codec and SBC encoder are configured (234) and the first A2DP audio stream is started (236). The host sends PCM data to the controller (238) which encodes and encapsulates it in AVDTP/L2CAP packets and transmits the encoded A2DP data to headset #1 over the radio link (240). The second A2DP audio stream is started (242) and encoded A2DP data is sent to headset #2 over the radio link (244).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session, as taught by Kidron in the method of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 4.  Goupy, Kidron and Hommel  disclose the method of claim 3.
          Goupy further discloses further comprising creating an independent card for each of the of the one or more receiving Bluetooth devices. (Goupy, Fig3, par0053 teaches FIG. 3 illustrates a system comprising at least three Bluetooth speakers SPK1, SPK2 and SPKN each associated with a respective Sink SEP SPES1, SEPS2, SEPSN (as mentioned previously, each SPKi speaker can be associated with several Sink SEPs rather than a single Sink SEP SEPSi, but for simplification only the Sink SEP effectively used is represented). The system also comprises a DEV device for controlling Bluetooth speakers according to a possible embodiment of the invention. The DEV device comprises a Bluetooth chip BC. This Bluetooth chip BC stores at least three SEPs SEP1, SEP2 and SEPN that simulate three distinct Bluetooth chips [creating an independent card for each] (but they are virtual Bluetooth chips because in reality there is only one). The Bluetooth chip BC establishes a point-to-multipoint link LNK with the at least three Bluetooth speakers SPK1, SPK2 and SPKN, but from the Bluetooth standard view, this link LNK appears to be a set of three (at least) point-to-point links. In fact, the SEP SEP1 is connected to a SEP SEPS1 of speaker SPK1, the SEP SEP2 is connected to a SEP SEPS2 of speaker SPK2 and the SEP SEPN is connected to a SEP SEPSN of speaker SPKN).

As per claim 5.  Goupy, Kidron and Hommel  disclose the method of claim 3.
          Goupy further discloses comprising creating a common sink in the host Bluetooth device for the one or more receiving Bluetooth devices to synchronize transmission of one or more audio streams to the one or more receiving Bluetooth devices. (Goupy,Fig1- Fig3, par0049, 0052-0053 teaches the sink device corresponds to a Bluetooth speaker [common sink in the host Bluetooth device], recognizing that a Bluetooth speaker can comprise several Sink SEPs (several Sink SEPs can thus correspond to the same Bluetooth speaker, each Sink SEP can then specifically correspond to a respective codec from among all the codecs supported by this Bluetooth speaker). The AVDTP′ building block provides all the functions of the AVDTP building block but also enables a synchronized [synchronize transmission] point-to-multipoint connection. FIG. 2 illustrates a system comprising at least three Bluetooth speakers SPK1, SPK2 and SPKN, each associated with a respective Sink SEP SPES1, SEPS2, SEPSN (as mentioned previously, each SPKi speaker can be associated with several Sink SEPs rather than a single Sink SEP SEPSi, but for simplification only the Sink SEP effectively used is represented). The system also comprises a DEV′ device for controlling Bluetooth speakers according to a possible embodiment of the invention. The DEV′ device comprises a Bluetooth chip BC′. This Bluetooth chip BC′ stores a unique SEP USEP identifying it. This Bluetooth chip BC′ establishes a point-to-multipoint link LNK′ with three Bluetooth speakers SPK1, SPK2 and SPKN, via respective SEPs SEPS1, SEPS2 and SPESN).

As per claim 6.  Goupy, Kidron and Hommel  disclose the method of claim 3.
          Goupy does not explicitly discloses further comprising independently handling a callback associated with each of the one or more streaming sessions.
          Kidron however discloses further comprising independently handling a callback associated with each of the one or more streaming sessions. (Kidron, par0016, 0132 teaches a typical usage case is the streaming of music content from a stereo music player to headphones or speakers. As music playback becomes more and more common is almost every wireless terminal, the Bluetooth audio streaming feature via A2DP needs to be implemented in each platform [ndependently handling]….. In operation, the Bluetooth controller 442 receives the signal over the air and is demodulated, decoded and processed by the Bluetooth baseband 449. AVDTP/L2CAP packets output from the baseband are forwarded to the AVDTP/L2CAP parser 446 via the link manager 448. The L2CAP packets are parsed into AVDTP packets which are subsequently decoded by the SBC codec 445 into the audio stream data. The audio stream data 443 is sent to the host processor 432 via the PCM/I2S interface 444 for playback to the user).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising independently handling a callback associated with each of the one or more streaming sessions, as taught by Kidron in the method of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 7.  Goupy, Kidron and Hommel  disclose the method of claim 1.
          Goupy further discloses comprising: monitoring a quality of an audio streamed over each of the one or more streaming sessions; and compressing the audio when the quality falls below a pre-defined threshold. (Goupy, par0020, 0079 the L2CAP layer defines the minimum protocol for exchanging data of the Bluetooth specification. In particular, the L2CAP layer enables packet segmentation and reassembly, multiplexing and quality of service…. A QoS (“Quality of service”) parameter specifically defining the maximum latency between the inclusion of a packet to be transmitted in a L2CAP channel and its effective transmission. Such a speed is very high, and it is therefore useful to compress it to reduce the bandwidth necessary during transmission, particularly a Bluetooth transmission, the speed of which is not very high. Codecs are used to carry out this compression. An SBC codec is a very simple and effective codec. Effective means that the SBC codec only requires very little memory resources and processor resources to operate. This is very useful for Bluetooth chips, which are often limited in processing power memory. The SBC codec is also free. It is also advantageous because it is very widespread, and thus ensures high interoperability. However, it is rather underperforming in terms of the compression rate and audio quality obtained. The bit rate of an audio stream encoded by an SBC codec is at most 372 kbit/s (in certain cases, SBC generates a lower bit rate, particularly to adapt to the available bandwidth, thus enabling more than five Bluetooth multimedia devices to be controlled, if necessary). But better performing codecs exist. For example, an AAC codec generates a compressed audio stream of about 192 kbit/s with a quality substantially equivalent to that of an SBC stream at 372 kbit/s. AptX codecs also enable improved performance (lower rate at equivalent quality).
 
As per claim 8.  Goupy, Kidron and Hommel  disclose the method of claim 1.
          Goupy does not explicitly discloses wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP).
          Kidron however discloses wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP). (Kidron, par100 teaches Initially, the first A2DP data and signaling channel is opened between the host and headset #1 (signaling via the controller) (222). The first SBC parameters related to headset #1 are negotiated (224). The first A2DP audio stream is opened between the host and controller (226). The second A2DP data and signaling channel is opened between the host and headset #2 (signaling via the controller) (228). The second A2DP audio stream is opened between the host and controller (230). The host and headset #2 negotiate one or more SBC parameters between themselves (232). The codec and SBC encoder are configured (234) and the first A2DP audio stream is started (236). The host sends PCM data to the controller (238) which encodes and encapsulates it in AVDTP/L2CAP packets and transmits the encoded A2DP data to headset #1 over the radio link (240). The second A2DP audio stream is started (242) and encoded A2DP data is sent to headset #2 over the radio link (244). At some point, the A2DP data to headset #1 and #2 is stopped and the streams between the host and headset are closed. The A2DP streams between the host and controller are stopped and closed as well).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP), as taught by Kidron in the method of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 9.   A system for providing contemporaneous audio streaming from a host Bluetooth device to a plurality of receiving Bluetooth devices, the system comprising: (Goupy, par0053, 0059 teaches FIG. 3 illustrates a system comprising at least three Bluetooth speakers SPK1, SPK2 and SPKN each associated with a respective Sink SEP SPES1, SEPS2, SEPSN (as mentioned previously, each SPKi speaker can be associated with several Sink SEPs rather than a single Sink SEP SEPSi, but for simplification only the Sink SEP effectively used is represented). The system also comprises a DEV device for controlling Bluetooth speakers according to a possible embodiment of the invention. The DEV device comprises a Bluetooth chip BC. This Bluetooth chip BC stores at least three SEPs SEP1, SEP2 and SEPN that simulate three distinct Bluetooth chips (but they are virtual Bluetooth chips because in reality there is only one). The Bluetooth chip BC establishes a point-to-multipoint link LNK with the at least three Bluetooth speakers SPK1, SPK2 and SPKN….. The Bluetooth chip (for example BC or BC′ in the figures) is arranged to implement a modified A2DP profile (noted A2DP′ in FIG. 1) so as to create a point-to-multipoint link (for example LNK or LNK′) from said Bluetooth chip to several Bluetooth multimedia devices SPK1, SPK2, SPKN. The Bluetooth chip of the controlling device is arranged to stream several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage. “Interconnected” multimedia streams is understood to refer to multimedia streams referring to a same situation (for example a same scene, or a same music), but nevertheless can be different).
contemporaneous audio streaming (Goupy, par0049 teaches FIG. 1 illustrates a communication between an A2DP′ profile according to an embodiment of the invention used for a “Source” device (which corresponds to a device transmitting an audio stream) and a conventional A2DP profile used for a Sink device).
 contemporaneous audio streaming (Goupy, par0049, 0052 teaches FIG. 1 illustrates a communication between an A2DP′ profile according to an embodiment of the invention used for a “Source” device (which corresponds to a device transmitting an audio stream) and a conventional A2DP profile used for a Sink device. For example, the Sink device corresponds to a Bluetooth speaker, recognizing that a Bluetooth speaker can comprise several Sink SEPs (several Sink SEPs can thus correspond to the same Bluetooth speaker, each Sink SEP can then specifically correspond to a respective codec from among all the codecs supported by this Bluetooth speaker)).
disabling a stream end point (SEP) restriction in an audio streaming profile of a Bluetooth protocol stack of the host Bluetooth device to allow contemporaneous connection between the host Bluetooth device and each of the plurality of receiving Bluetooth devices; and (Goupy, Fig1, par0072 teaches the Bluetooth chip of a device for controlling Bluetooth multimedia devices according to the first embodiment is arranged to generate a unique SEP to control all Bluetooth multimedia devices. More specifically, the A2DP profile of the Source SEP (the Bluetooth chip) is modified, for example by substituting a conventional AVDTP building block for a modified AVDTP′ building block. The modification consists of removing restrictions preventing a Source SEP from connecting to more than one Sink SEP. Consequently the Bluetooth standard does not involve verifying, at the level of a Sink SEP, that the Source SEP with which it dialogues does not also dialogue with another Sink SEP. Technically, it turns out that multimedia streams (particularly audio) can be streamed from a same Source SEP to several Sink SEPs from a same Bluetooth chip).
the Bluetooth host device comprising at least one processor and a computer- readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (Goupy, par0041-43 teaches the invention specifically refers to a method for controlling Bluetooth multimedia devices in which the Bluetooth chip controls five Bluetooth multimedia devices by using an SBC codec. The invention specifically refers to a computer program comprising a series of instructions that, when they are executed by a processor, implements a method according to one aspect of the invention. The invention specifically refers to a non-transitory computer-readable storage medium, storing a computer program according to one aspect of the invention).
creating one or more streaming sessions in the Bluetooth protocol stack in response to one or more connection requests from one or more receiving Bluetooth devices from among the plurality of receiving Bluetooth devices. (Goupy, par0059, 0084 teaches the Bluetooth chip (for example BC or BC′ in the figures) is arranged to implement a modified A2DP profile (noted A2DP′ in FIG. 1) so as to create a point-to-multipoint link (for example LNK or LNK′) from said Bluetooth chip to several Bluetooth multimedia devices SPK1, SPK2, SPKN. The Bluetooth chip of the controlling device is arranged to stream several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage. “Interconnected” multimedia streams is understood to refer to multimedia streams referring to a same situation (for example a same scene, or a same music), but nevertheless can be different. For example, multimedia streams can be six audio streams each corresponding to one of the 5.1 channels of an audio recording, or else can be several videos of a same scene, filmed at the same time but from different views. The controlling device is, for example, arranged to transmit an audio stream (or more generally a multimedia stream) via a Bluetooth type wireless connection).
          Goupy does not explicitly discloses wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel.
          Kidron however discloses wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel. (Kidron, Fig2, par0019, 0023 teaches a diagram illustrating the prior art Bluetooth A2DP audio streaming protocol model is shown in FIG. 2. A2DP is the Bluetooth profile for wireless audio headphone enabled audio streaming applications. It uses the Logical Link Control and Adaptation Protocol (L2CAP) and Audio/Video Data Transport Protocol (AVDTP) protocols. L2CAP is the Bluetooth standard data multiplexer layer and AVDTP is used on top of L2CAP….n most headsets, the standard Bluetooth host controller interface (HCI) is used as the interface between the host and the Bluetooth controller wherein (1) L2CAP and AVDTP are implemented in the host software; (2) the audio streaming is handled over the HCI interface; and (3) the Bluetooth host software is responsible for encoding the A2DP audio stream and packaging it into AVDTP and L2CAP packets). 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each streaming session correspond to one receiving Bluetooth device and comprise an instance of an audio streaming protocol and an instance of a streaming channel, as taught by Kidron in the system of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.
          Goupy and Kidron do not explicitly disclose wherein the one or more streaming sessions are mutually independent of each other.
          Hommel however discloses wherein the one or more streaming sessions are mutually independent of each other. (Hommel, par0031 teaches a large number of passengers carries an own individual passenger terminal 18 in the form of a notebook, a cell phone or a PDA (Personal Digital Assistant)…. thus allows broadband data transmission in the form of data streams to a plurality of passenger terminals in a mutually independent manner [one or more streaming sessions are mutually independent of each other]. Moreover, the routing means 14 is connected to the World Wide Web 22. Thus, each passenger has the possibility to establish a link to the data server 12 via his notebook, cell phone or PDA in order to receive and play back the stored films or audio data as a data stream on his own terminal 18).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more streaming sessions are mutually independent of each other, as taught by Hommel in the system of Goupy and Kidron, so video and audio data are transmitted to the display device on demand, i.e. upon request by a passenger, passengers can select the video and audio contents via a web application and the desired contents are distributed via the wireless radio net to the relevant passenger terminal as a single dedicated data stream per passenger, etc, see Kidron par0020.

As per claim 10.  Goupy, Kidron and Hommel  disclose the system of claim 9.
          Goupy further discloses wherein disabling the SEP restriction comprises removing a corresponding Boolean lock. (Goupy, par0017, 0063 teaches an FTO or “Flush Timeout” parameter defines an expiration period for a data packet in a buffer memory of a source device. This period is infinite by default (blocking mode), which means that a transmitted packet that does not arrive at destination is resent as long as no packet (the initial packet or resent packets) has reached its destination. But the period can also be such that there may never be retransmission (if the “Flush Timeout” parameter is set to an appropriate value defined by the Bluetooth standard), which amounts to a null period. The period can also take a finite value. In addition, a boolean value exists called a “flag non-automatically flushable” that is present in Bluetooth packets, indicating that the relevant packet cannot be automatically flushed….. According to a possible implementation, the device for controlling Bluetooth multimedia devices is arranged to configure all “Flush Timeouts” [removing a corresponding Boolean lock] for the different L2CAP channels at the value defined by the Bluetooth standard (i.e., 1, but this can vary according to the implementations) so that no retransmission is performed).

As per claim 11.  Goupy, Kidron and Hommel  disclose the system of claim 9.
          Goupy further discloses wherein the operations further comprise streaming an audio from the host Bluetooth device to each of the one or more receiving Bluetooth devices over a corresponding streaming session (Goupy, par0059, 0084 teaches the Bluetooth chip (for example BC or BC′ in the figures) is arranged to implement a modified A2DP profile (noted A2DP′ in FIG. 1) so as to create a point-to-multipoint link (for example LNK or LNK′) from said Bluetooth chip to several Bluetooth multimedia devices SPK1, SPK2, SPKN. The Bluetooth chip of the controlling device is arranged to stream several interconnected multimedia streams, each to a respective Bluetooth multimedia device from among said several Bluetooth multimedia devices, based on a non-blocking Bluetooth usage. “Interconnected” multimedia streams is understood to refer to multimedia streams referring to a same situation (for example a same scene, or a same music), but nevertheless can be different. For example, multimedia streams can be six audio streams each corresponding to one of the 5.1 channels of an audio recording, or else can be several videos of a same scene, filmed at the same time but from different views. The controlling device is, for example, arranged to transmit an audio stream (or more generally a multimedia stream) via a Bluetooth type wireless connection).
          Goupy does not explicitly discloses using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session.
          Kidron however discloses using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session. (Kidron, par0100 teaches the first A2DP data and signaling channel is opened between the host and headset #1 (signaling via the controller) (222). The first SBC parameters related to headset #1 are negotiated (224). The first A2DP audio stream is opened between the host and controller (226). The second A2DP data and signaling channel is opened between the host and headset #2 (signaling via the controller) (228). The second A2DP audio stream is opened between the host and controller (230). The host and headset #2 negotiate one or more SBC parameters between themselves (232). The codec and SBC encoder are configured (234) and the first A2DP audio stream is started (236). The host sends PCM data to the controller (238) which encodes and encapsulates it in AVDTP/L2CAP packets and transmits the encoded A2DP data to headset #1 over the radio link (240). The second A2DP audio stream is started (242) and encoded A2DP data is sent to headset #2 over the radio link (244).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using the instance of the audio streaming protocol and the instance of the streaming channel for the corresponding streaming session, as taught by Kidron in the system of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 12.  Goupy, Kidron and Hommel  disclose the system of claim 11.
          Goupy further discloses wherein the operations further comprise creating an independent card for each of the of the one or more receiving Bluetooth devices. (Goupy, Fig3, par0053 teaches FIG. 3 illustrates a system comprising at least three Bluetooth speakers SPK1, SPK2 and SPKN each associated with a respective Sink SEP SPES1, SEPS2, SEPSN (as mentioned previously, each SPKi speaker can be associated with several Sink SEPs rather than a single Sink SEP SEPSi, but for simplification only the Sink SEP effectively used is represented). The system also comprises a DEV device for controlling Bluetooth speakers according to a possible embodiment of the invention. The DEV device comprises a Bluetooth chip BC. This Bluetooth chip BC stores at least three SEPs SEP1, SEP2 and SEPN that simulate three distinct Bluetooth chips [creating an independent card for each] (but they are virtual Bluetooth chips because in reality there is only one). The Bluetooth chip BC establishes a point-to-multipoint link LNK with the at least three Bluetooth speakers SPK1, SPK2 and SPKN, but from the Bluetooth standard view, this link LNK appears to be a set of three (at least) point-to-point links. In fact, the SEP SEP1 is connected to a SEP SEPS1 of speaker SPK1, the SEP SEP2 is connected to a SEP SEPS2 of speaker SPK2 and the SEP SEPN is connected to a SEP SEPSN of speaker SPKN).

As per claim 13.  Goupy, Kidron and Hommel  disclose the system of claim 11.
          Goupy further discloses wherein the operations further comprise creating a common sink in the host Bluetooth device for the one or more receiving Bluetooth devices to synchronize transmission of one or more audio streams to the one or more receiving Bluetooth devices. (Goupy,Fig1- Fig3, par0049, 0052-0053 teaches the sink device corresponds to a Bluetooth speaker [common sink in the host Bluetooth device], recognizing that a Bluetooth speaker can comprise several Sink SEPs (several Sink SEPs can thus correspond to the same Bluetooth speaker, each Sink SEP can then specifically correspond to a respective codec from among all the codecs supported by this Bluetooth speaker). The AVDTP′ building block provides all the functions of the AVDTP building block but also enables a synchronized [synchronize transmission] point-to-multipoint connection. FIG. 2 illustrates a system comprising at least three Bluetooth speakers SPK1, SPK2 and SPKN, each associated with a respective Sink SEP SPES1, SEPS2, SEPSN (as mentioned previously, each SPKi speaker can be associated with several Sink SEPs rather than a single Sink SEP SEPSi, but for simplification only the Sink SEP effectively used is represented). The system also comprises a DEV′ device for controlling Bluetooth speakers according to a possible embodiment of the invention. The DEV′ device comprises a Bluetooth chip BC′. This Bluetooth chip BC′ stores a unique SEP USEP identifying it. This Bluetooth chip BC′ establishes a point-to-multipoint link LNK′ with three Bluetooth speakers SPK1, SPK2 and SPKN, via respective SEPs SEPS1, SEPS2 and SPESN).

As per claim 14.  Goupy, Kidron and Hommel  disclose the system of claim 11.
          Goupy does not explicitly discloses wherein the operations further comprise independently handling a callback associated with each of the one or more streaming sessions.
          Kidron however discloses wherein the operations further comprise independently handling a callback associated with each of the one or more streaming sessions. (Kidron, par0016, 0132 teaches a typical usage case is the streaming of music content from a stereo music player to headphones or speakers. As music playback becomes more and more common is almost every wireless terminal, the Bluetooth audio streaming feature via A2DP needs to be implemented in each platform [independently handling]….. In operation, the Bluetooth controller 442 receives the signal over the air and is demodulated, decoded and processed by the Bluetooth baseband 449. AVDTP/L2CAP packets output from the baseband are forwarded to the AVDTP/L2CAP parser 446 via the link manager 448. The L2CAP packets are parsed into AVDTP packets which are subsequently decoded by the SBC codec 445 into the audio stream data. The audio stream data 443 is sent to the host processor 432 via the PCM/I2S interface 444 for playback to the user).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the operations further comprise independently handling a callback associated with each of the one or more streaming sessions, as taught by Kidron in the system of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 15.  Goupy, Kidron and Hommel  disclose the system of claim 9.
          Goupy further discloses wherein operations further comprise: monitoring a quality of an audio streamed over each of the one or more streaming sessions; and compressing the audio when the quality falls below a pre-defined threshold. (Goupy, par0020, 0079 the L2CAP layer defines the minimum protocol for exchanging data of the Bluetooth specification. In particular, the L2CAP layer enables packet segmentation and reassembly, multiplexing and quality of service…. A QoS (“Quality of service”) parameter specifically defining the maximum latency between the inclusion of a packet to be transmitted in a L2CAP channel and its effective transmission. Such a speed is very high, and it is therefore useful to compress it to reduce the bandwidth necessary during transmission, particularly a Bluetooth transmission, the speed of which is not very high. Codecs are used to carry out this compression. An SBC codec is a very simple and effective codec. Effective means that the SBC codec only requires very little memory resources and processor resources to operate. This is very useful for Bluetooth chips, which are often limited in processing power memory. The SBC codec is also free. It is also advantageous because it is very widespread, and thus ensures high interoperability. However, it is rather underperforming in terms of the compression rate and audio quality obtained. The bit rate of an audio stream encoded by an SBC codec is at most 372 kbit/s (in certain cases, SBC generates a lower bit rate, particularly to adapt to the available bandwidth, thus enabling more than five Bluetooth multimedia devices to be controlled, if necessary). But better performing codecs exist. For example, an AAC codec generates a compressed audio stream of about 192 kbit/s with a quality substantially equivalent to that of an SBC stream at 372 kbit/s. AptX codecs also enable improved performance (lower rate at equivalent quality).

As per claim 16.  Goupy, Kidron and Hommel  disclose the system of claim 9.
          Goupy does not explicitly discloses wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP).
          Kidron however discloses wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP). (Kidron, par100 teaches Initially, the first A2DP data and signaling channel is opened between the host and headset #1 (signaling via the controller) (222). The first SBC parameters related to headset #1 are negotiated (224). The first A2DP audio stream is opened between the host and controller (226). The second A2DP data and signaling channel is opened between the host and headset #2 (signaling via the controller) (228). The second A2DP audio stream is opened between the host and controller (230). The host and headset #2 negotiate one or more SBC parameters between themselves (232). The codec and SBC encoder are configured (234) and the first A2DP audio stream is started (236). The host sends PCM data to the controller (238) which encodes and encapsulates it in AVDTP/L2CAP packets and transmits the encoded A2DP data to headset #1 over the radio link (240). The second A2DP audio stream is started (242) and encoded A2DP data is sent to headset #2 over the radio link (244). At some point, the A2DP data to headset #1 and #2 is stopped and the streams between the host and headset are closed. The A2DP streams between the host and controller are stopped and closed as well).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the audio streaming profile comprises an advanced audio distribution profile (A2DP), and wherein the audio streaming protocol comprises an audio video distribution transport protocol (AVDTP)., as taught by Kidron in the system of Goupy, so Bluetooth simplified the discovery and setup of services, Bluetooth devices advertise all the services they provide; thus making the service more accessible, without the need to worry about network addresses, permissions, etc, see Kidron par0010.

As per claim 17.  Goupy, Kidron and Hommel  disclose the method of claim 1.
          Goupy further discloses The method of claim 1, further comprising: monitoring a quality of an audio streamed over each of the one or more streaming sessions; and temporarily restricting streaming of the audio when the quality falls below the pre- defined threshold. (Goupy, par0020, 0079-0081 the L2CAP layer defines the minimum protocol for exchanging data of the Bluetooth specification. In particular, the L2CAP layer enables packet segmentation and reassembly, multiplexing and quality of service…. A QoS (“Quality of service”) parameter specifically defining the maximum latency between the inclusion of a packet to be transmitted in a L2CAP channel and its effective transmission. Such a speed is very high, and it is therefore useful to compress it to reduce the bandwidth necessary during transmission, particularly a Bluetooth transmission, the speed of which is not very high. Codecs are used to carry out this compression. An SBC codec is a very simple and effective codec…..an AAC codec generates a compressed audio stream of about 192 kbit/s with a quality substantially equivalent to that of an SBC stream at 372 kbit/s. AptX codecs also enable improved performance (lower rate at equivalent quality….It is thus possible to transmit at a minimum five streams encoded by an SBC codec (at 372 kbit/s maximum) in the available bandwidth…..the Bluetooth chip uses an AAC codec, which in theory enables ten (practically eleven) streams encoded in AAC to be transmitted at 192 kbit/s. It is nevertheless advantageous, according to a possible implementation, to limit the number of AAC streams to seven to be able to put a piconet in place according to the Bluetooth standard (which limits the number of sink devices to 7). According to other alternatives, other codecs are used, enabling up to seven encoded streams to be transmitted, or fewer if the encoded stream rate is greater than 300 kbit/s).

As per claim 18.  Goupy, Kidron and Hommel  disclose the system of claim 9.
          Goupy further discloses wherein the operations further comprise: monitoring a quality of an audio streamed over each of the one or more streaming sessions; and temporarily restricting streaming of the audio when the quality falls below the pre- defined threshold. (Goupy, par0020, 0079-0081 the L2CAP layer defines the minimum protocol for exchanging data of the Bluetooth specification. In particular, the L2CAP layer enables packet segmentation and reassembly, multiplexing and quality of service…. A QoS (“Quality of service”) parameter specifically defining the maximum latency between the inclusion of a packet to be transmitted in a L2CAP channel and its effective transmission. Such a speed is very high, and it is therefore useful to compress it to reduce the bandwidth necessary during transmission, particularly a Bluetooth transmission, the speed of which is not very high. Codecs are used to carry out this compression. An SBC codec is a very simple and effective codec…..an AAC codec generates a compressed audio stream of about 192 kbit/s with a quality substantially equivalent to that of an SBC stream at 372 kbit/s. AptX codecs also enable improved performance (lower rate at equivalent quality….It is thus possible to transmit at a minimum five streams encoded by an SBC codec (at 372 kbit/s maximum) in the available bandwidth…..the Bluetooth chip uses an AAC codec, which in theory enables ten (practically eleven) streams encoded in AAC to be transmitted at 192 kbit/s. It is nevertheless advantageous, according to a possible implementation, to limit the number of AAC streams to seven to be able to put a piconet in place according to the Bluetooth standard (which limits the number of sink devices to 7). According to other alternatives, other codecs are used, enabling up to seven encoded streams to be transmitted, or fewer if the encoded stream rate is greater than 300 kbit/s).


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Girardier et al. (US20200259877A1) – Related art in the area of a device for controlling Bluetooth multimedia devices, the device including a Bluetooth chip configured to establish a point to multipoint link from the Bluetooth chip to a plurality of Bluetooth multimedia devices, and to stream a multimedia stream to at least one of the plurality of Bluetooth multimedia devices.
• Barbe et al. (US20110129048A1) – Related art in the area of a master device transmits signals at a rate defined by its clock, the slave device has means for determining the frequency offset between the clocks and for correcting accordingly the rate at which signals are delivered internally to its processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442